Climate and energy package and maritime transport package (signature of acts)
Mr Deputy Prime Minister and representative of the Presidency of the European Union, Mr Nečas, Commissioner Rehn, honourable rapporteurs and committee chairmen, ladies and gentlemen.
Today we have the pleasure of jointly signing two important packages, the climate and energy package and the package for an integrated maritime policy for the European Union. This is the high point of the consistent work which we have carried out with the Council and the Commission. In adopting these two legislative projects, the European Union is proving that it is able to act decisively in order to jointly overcome the challenges in the core sectors of sustainable development, environmental protection and safety at sea. This public signing will help to emphasise the importance of European legislation to European citizens.
In the climate and energy package, Parliament and the Council have laid the basis for the European Union to achieve its climate targets by 2020 and to continue to play a leading role in the fight against climate change. The climate package includes important legal frameworks which will help, for example, to improve the emissions trading system or efforts by Member States to reduce emissions of greenhouse gases and also to promote renewable energies or carbon storage techniques. The rapporteurs Mrs Doyle and Mrs Hassi are here with us, or so I assumed; at least I can see Mrs Hassi.
This package will give the European Union the necessary credibility in the run-up to the international conference due to take place in Copenhagen in December and during negotiations on a comprehensive and binding agreement.
As far as maritime transport is concerned, Parliament and the Council reached agreement on eight dossiers during the course of conciliation. That is the result of intensive work lasting over three years.
This outcome is also proof of the strong pressure exerted by the European Parliament to ensure that disasters at sea, such as the accidents involving the Erika in 1999 and the Prestige in 2002, are prevented in future by improving safety at sea.
Today we can see that many of the proposals by the Temporary Committee on Improving Safety at Sea set up by the European Parliament have become law. Thanks to these specifications, the inspection and surveying of ships, the supervision of maritime shipping and the insurance of ships owners have been improved, mandatory insurance has been introduced and investigation requirements and liability in the event of an accident have been strengthened.
I am delighted to see that the rapporteur Mrs Doyle has now joined us.
To close, allow me to express my thanks to the Czech Presidency, the Commission, the members of the Committee on the Environment, Public Health and Food Safety, the Committee on Industry, Research and Energy and the Committee on Transport and Tourism and, above all, their chairmen and rapporteurs, who all worked intensively on these important legislative acts. My thanks in particular to you, honourable members, for attending the signing today of these important legislative projects. I am particularly delighted that two group chairmen have honoured us with their presence here at noon today. Thank you for that.
I should now like to invite the President-in-Office of the Council to take the floor.
President-in-Office of the Council. - (CS) Mr President, Commissioner, ladies and gentlemen, I would like to thank you for inviting me to this session of the European Parliament on the occasion of the ceremonial signing of the climate and energy package and the maritime transport package, two key measures that EU Member States have agreed to with the help of the Commission, this Parliament and other partners. I would like to begin by saying a few words on the climate and energy package on behalf of the European Council.
The package confirms the leading role of the EU in the global fight against climate change while at the same time respecting the actual possibilities and economic conditions of each Member State. The climate energy package has important symbolic value, as it illustrates the fact that the representatives of half a billion citizens, 500 million people, have managed to agree on some very clear-cut actions, strategies and aims in this important and sensitive agenda despite today's difficult economic circumstances. It also has value as a positive example for our partners in the world. I would like to take this opportunity to thank all four rapporteurs in particular for preparing, negotiating and conceiving this collection of clear-cut measures, as well as the entire Parliament for its active and positive contribution, the Commission for providing support and preparation throughout the approval process and the French Presidency for its exceptional level of engagement. The package paves the way for us, as Europeans, to negotiate global agreements on the climate change strategy which should be concluded in December this year at the Copenhagen conference. The EU is a leader in the area of climate protection and this long-term pre-eminence should not be squandered but rather transformed into another quality.
Ladies and gentlemen, I would now like say a few words about the significance of the Third Maritime Safety Package, which constitutes a further and equally important outcome of cooperation between the Council and the European Parliament. The European public was seriously alarmed when the oil tanker Erika broke in half on the Brittany coast in 1999 with 20,000 tonnes of oil on board, causing enormous environmental damage, and when three years later the tanker Prestige leaked 120 tonnes of oil onto the coast of Galicia in Spain. We all remember the tragic media images of the affected coastline areas where thousands of volunteers who were brought in to tidy up the mess looked on powerlessly as birds and other creatures and plants suffocated in the black tide. We clearly had to do our utmost to prevent a repeat of similar natural disasters on this scale. We clearly had to act together. The EU clearly had to send out a signal that ships in very poor condition, uninsured and failing to comply with basic safety rules, were not welcome on European shores. In November 2005 the European Commission responded by submitting a series of eight ambitious legislative proposals, the so-called Third Maritime Safety Package. The package will bring tangible results for Europe in the form of better prevention of maritime accidents, more frequent inspections and a clear division of responsibilities that focuses on ship operators. Besides the considerable effect on the environment - an asset that belongs to all of us - the results of this European legislation will be appreciated not only by citizens and firms in coastal states, as one might expect, but also by export-oriented inland states such as my own country, a considerable part of whose output is transported out of Europe by sea. The inland states share a vital interest in ensuring that tankers like the Erika or the Prestige no longer sail along Europe's shores and that maritime transport is conducted efficiently, safely and in an environmentally responsible manner.
Mr President, ladies and gentlemen, I would like to conclude by thanking the European Parliament rapporteurs, the French Presidency and the Commission for their hard work on the maritime package. Without their efforts and engagement this successful outcome, with its clear benefits for the European public, business and the environment, would not have been possible.
Thank you Minister. I should now like to ask you and Commissioner Rehn and the rapporteurs to come to the table where I and Minister Nečas will sign the acts in your presence.
(Signature of acts)